DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-24 in the reply filed on 16 August 2021 is acknowledged.
Claims 1-12 and 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I, III, IV, and V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 August 2021.

Information Disclosure Statement
	Examiner acknowledges that non-patent literature reference Bhata, S.N. et al. (2014) “Microfluidic organs-on-chips,” Nature Biotechnology 32(8), 760-772  as cited on the IDS has been placed in application file and has been fully considered. 

Response to Arguments
In view of Applicant’s amendments filed 24 August 2021, previous objections to the drawings are hereby withdrawn. 

Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive. Applicant argues that the primary reference “A microfluidic renal proximal tubule with active reabsoprtive function" by Vedula et al. (herein Vedula) does not teach culturing cells under continuous flow of media as recited in the in the instant independent claim 13 and furthermore teaches NOT applying shear stress during the cell culturing process which is indicative of a static cell culture technique, therefore teaching away from the instant invention. As a result, claims 19-20, which are dependent on claim 14 which is dependent on claim 13, are not considered obvious in view of pre-grant publication US 2007/0048727 to Shuler et al. (herein Shuler) (see remarks Pgs. 5-6).  The feature of shear stress upon which the Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims are interpreted under the broadest reasonable interpretation and Merriam-Webster defines continuous as “marked by uninterrupted extension in space, time, or sequence” or in this case “continuous flow of media” is interpreted to be wherein media is flowed over the cells so that culturing is performed in a constant/continuous manner. Vedula teaches “media was changed every other day until passage or seeding” (see Pg. 3, Cell culture and seeding cells in the device, 1st paragraph) and while Vedula teaches shear stress is not applied, it does teach that media is at least in constant contact and flowed over the cells in the everyday change of media in both filtrate and vascular channels for culturing cells “for significant amounts of time” (see Pg. 4, Cell culture and seeding cells in the device, 1st paragraph or in other words continuous, i.e. uninterrupted, amount of time).  Also, the everyday change of media is considered to be constant and a dynamic flow of media of culture the cells. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Fig. 6A shows a Proximal Tubule Chip inulin permeability (leakage) measured at 30 µl/hr and at 150 µl/hr (see Pg. 5, lines 19-20; Pg. 9, lines 19-20 of Specification) and on Day 4 of the kidney-on-chip timeline starting flow at 30 µl/hr (see Pg. 13, lines 15-23 of Specification); however the specification fails to teach a media flow range of greater than 30 µl/hr and less than 150 µl/hr.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A microfluidic renal proximal tubule with active reabsoprtive function" by Vedula et al. (herein Vedula). 
Regarding claim 13, Vedula teaches a method of culturing (see Pg. 3, section: Cell culture and seeding cells in the device), comprising: 
 a microfluidic proximal tubule (see abstract) comprising a membrane (see Figs. 1b-c), wherein human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b) which reads on “said membrane comprising a first surface and a second surface, said first surface comprising proximal tubule cells and said second surface comprising glomerular microvascular endothelial cells” as recited in the instant claims. 
Media was exchanged  in both filtrate and vascular channels every day for significant amounts of time until used for experiments at day 7-14 (see Pg. 3-4, section Cell culture and seeding cells in the device) which reads on culturing said cells under continuous flow of media as recited in the instant claims. 
Regarding claim 14, Vedula teaches all the limitations of claim 13 above. 
Vedula teaches the microfluidic device comprises a culture of human renal proximal tubule epithelial cells (hRPTEC) (see Pg. 2, 3rd paragraph). 
Regarding claim 15, Vedula teaches all the limitations of claim 14 above. 
Fig. 1c-d of Vedula teaches the membrane is porous. 
Regarding claim 16, Vedula teaches all the claim limitations of claim 15 above. 
Vedula teaches human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b). Furthermore, Figs. 1b, 2a, and 2b show the proximal tubule cells are on top of said membrane with the microvascular cells opposite. 
Regarding claim 17, Vedula teaches all the claim limitations of claim 13 above.
Vedula teaches the microfluidic proximal tubule (PT) comprises a porous membrane separating two microchannels (see abstract). Furthermore, Figs. 1b and 2a show the proximal tubule layer is part of the first microchannel and the microvascular endothelial layer is part of the 2nd microchannel. 
Regarding claim 18, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the tight junction (TJ) protein, ZO-1, was expressed in the hRPTEC layer as shown in Fig 2C (see Pg. 6, section Results and Discussion, 2nd paragraph).
Regarding claim 21, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed aquaporin 1 (AQP1) (Pg. 2, 3rd Paragraph). 
Regarding claim 22, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed Na+/K+-ATPase (Pg. 2, 3rd Paragraph). 
Regarding claim 23, Vedula teaches all the claim limitations of claim 14 above.
Fig. 1a of Vedula teaches human renal proximal tubule epithelial cells comprise cilia. 
Regarding claim 24, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed kidney-specific transport proteins such as sodium-glucose linked transporter (SGLT2) which is involved in glucose uptake in the kidney and expressed  Na+/K+-ATPase (Pg. 2, 3rd Paragraph) which is involved in ion efflux across membrane. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) as applied to claim 14 above, and further in view of US 2007/0048727 to Shuler et al. (herein Shuler).
Regarding claim 19, Vedula teaches all the claim limitations of claim 14 above.
Vedula does not teach wherein said human primary proximal tubular epithelial cells express beta-cantenin. 
Shuler teaches a microfluidic culture device that permits cells to be maintained in vitro (see Paragraph 0013) containing permeable membrane (see Paragraph 0020). Shuler also teaches using a 
Vedula and Shuler are analogous in the field of organ-on-chip and cell culture technology. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic device of Vedula to add the binding protein (beta-cantenin) of Shuler to aid in tight junction formation between the proximal tubule cells and the membrane in which case these cells would express this protein. 
Regarding claim 20, Vedula teaches all the claim limitations of claim 14 above.
Vedula does not teach wherein said human primary proximal tubular epithelial cells express occludin.
Shuler teaches a microfluidic culture device that permits cells to be maintained in vitro (see Paragraph 0013) containing permeable membrane (see Paragraph 0020). Shuler also teaches using a binder to bind hepatocytes to the permeable material that includes at least one selected from the group consisting of occludin (see Paragraph 0084). Shuler also teaches this device can be used with any cell type including kidney (see Paragraph 0190). 
Vedula and Shuler are analogous in the field of organ-on-chip and cell culture technology. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic device of Vedula to add the binding protein (occludin) of Shuler to aid in tight junction formation between the proximal tubule cells and the membrane in which case these cells would express this protein. 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) as applied to claim 14 A four-organ-chip for interconnected long-term co-culture of humane intestine, liver, skin and kidney equivalents by Maschmeyer et al. (herein Maschmeyer). 
Regarding claims 36-37, Vedula teaches all the limitations of claim 14 above. 
A culturing media flow rate of 30 µl/hr to 150 µl/hr for kidney-on-chip utilization is obvious as it is well known in the art as evidence by Maschmeyer who teaches circulating media at a flow rate range of 30.6 µl/hr to 195.6 µl/hr in the blood flow circuit and from 34.8 µl/hr to 254.4 µl/hr in the excretory circuit (see Pg. 2693 “Evaluation of fluid dynamics). MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/CHRISTINE T MUI/Primary Examiner, Art Unit 1797